                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

DANIEL EYSTER,

            Plaintiff,

      V.                              : Civil Action No. 18-1628-RGA

DELAWARE DEPARTMENT OF
CORRECTION ,

            Defendant.


Daniel Eyster, James T. Vaughn Correctional Center, Smyrna , Delaware.
Pro Se Plaintiff.



                             MEMORANDUM OPINION




July6'.  2019
Wilmington , Delaware
       Plaintiff Daniel Eyster, an inmate at the James T. Vaughn Correctional Center

("VCC") in Smyrna , Delaware , filed this action pursuant to 42 U.S.C. § 1983.1 (0 .1. 3) .

Plaintiff appears prose and has been granted leave to proceed in forma pauperis. (D .I.

5) . The Court screened and reviewed the Complaint, dismissed it, and gave Plaintiff

leave to amend . He filed an Amended Complaint on May 13, 2019 . (D .I. 10). The

Court proceeds to screen the Amended Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(8) and § 1915A(a).

                                     BACKGROUND

       Plaintiff alleges he has a serous life-threatening medical condition with his

bowels and, for the past three years , his toilet problems have been ignored . Plaintiff

alleges that Defendant Delaware Department of Correction ("DOC") does not want to

send money to have him seen by an outside doctor. (D .I. 10 at 2) . Plaintiff wishes to

undergo a colonoscopy so that he may be properly diagnosed and treated .

                              SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(8) and § 1915A(b) if "the action is frivolous or

malicious , fails to state a claim upon which relief may be granted , or seeks monetary

relief from a defendant who is immune from such relief. " Ball v. Famiglio , 726 F.3d 448 ,

452 (3d Cir. 2013) . See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) ; 28



1When bringing a § 1983 claim , a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42 , 48 (1988) .

                                              1
U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant) ; 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions) . The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224 , 229 (3d Cir. 2008) ; Erickson v. Pardus , 551 U.S. 89, 93

(2007) . Because Plaintiff proceeds prose, his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus , 551 U.S. at 94 (citations

omitted) .

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319, 325 (1989) . Under 28 U.S .C. § 1915(e)(2)(B)(i) and

§ 1915A(b)(1 ), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario. Neitzke , 490 U.S. at 327-28; Wilson v. Rackmi/1, 878 F.2d 772 , 774

(3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile . See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002).
                                               2
       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009) ; Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007) . A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S.10 (2014). A complaint may not

dismissed , however, for imperfect statements of the legal theory supporting the claim

asserted. See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim ; (2) identify allegations that,

because they are no more than conclusions , are not entitled to the assumption of truth ;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp., 809 F.3d 780 ,787 (3d Cir. 2016) . Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed . R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense ." Id.

                                        DISCUSSION

       Eleventh Amendment. Plaintiff's claims against Defendant are barred by the

State's Eleventh Amendment immunity. See MCI Telecom. Corp. v. Bell At/. of Pa. , 271

F.3d 491 , 503 (3d Cir. 2001 ). Defendant is a state agency.

       The Eleventh Amendment of the United States Constitution protects a

nonconsenting state or state agency from a suit brought in federal court by one of its

own citizens, regardless of the relief sought. See Pennhurst State Sch. & Hosp. v.
                                               3
Halderman , 465 U.S. 89 (1984) ; Edelman v. Jordan , 415 U.S. 651 (1974). Delaware

has not waived its immunity from suit in federal court. Although Congress can abrogate

a state's sovereign immunity, it did not do so through the enactment of 42 U.S.C.

§ 1983. See Brooks-McCollum v. Delaware, 213 F. App'x 92 , 94 (3d Cir. 2007). In

addition , dismissal is proper because Defendant is not a person for purposes of§ 1983.

See Will v. Michigan Dep 't of State Police , 491 U.S. 58 , 71 (1 989); Calhoun v. Young ,

288 F. App'x 47 (3d Cir. 2008).

       Therefore, the Court will dismiss the claims against Defendant as it is immune

from suit pursuant to 28 U.S.C. § 1915(e)(2)(8)(iii).

       Medical Needs. The Eighth Amendment proscription against cruel and unusual

punishment requires that prison officials provide inmates with adequate medical care.

Estelle v. Gamble , 429 U.S. 97 , 103-05 (1976) . In order to set forth a cognizable claim ,

an inmate must allege (i) a serious medical need and (ii) acts or omissions by prison

officials that indicate deliberate indifference to that need . Estelle v. Gamble , 429 U.S. at

104; Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is deliberately

indifferent if he knows that a prisoner faces a substantial risk of serious harm and fails

to take reasonable steps to avoid the harm . Farmer v. Brennan, 511 U.S. 825 , 837

(1994). A "prison official may manifest deliberate indifference by intentionally denying

or delaying access to med ical care. " Estelle v. Gamble , 429 U.S. at 104-05 .

       However, "a prisoner has no right to choose a specific form of medical treatment,

"so long as the treatment provided is reasonable. " Lasko v. Watts , 373 F. App'x 196,

203 (3d Cir. 2010) (quoting Harrison v. Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000)) .

An inmate's claims against members of a prison med ical department are not viable
                                              4
under § 1983 where the inmate receives continuing care , but believes that more should

be done by way of diagnosis and treatment and maintains that options available to

medical personnel were not pursued on the inmate's behalf. Estelle v. Gamble , 429

U.S. at 107. In addition , allegations of medical malpractice are not sufficient to establish

a constitutional violation . See White v. Napoleon , 897 F.2d 103, 108-09 (3d Cir. 1990);

see also Daniels v. Williams , 474 U.S. 327 , 332-34 (1986) .

       Just like the original complaint, the Amended Complaint fails to state an

actionable constitutional claim because Plaintiff has not named a proper defendant.

Therefore, the Amended Complaint will be dismissed for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1 ).

However, since it appears plausible that Plaintiff may be able to articulate a § 1983

claim against an alternative defendant or defendants , he will be given one final

opportunity to amend his pleading .

                                      CONCLUSION

       For the above reasons , the Court will dismiss the Amended Complaint for failure

to state a claim upon which relief may be granted and based upon Defendant's

immunity from suit pursuant to U.S.C. §§ 1915(e)(2)(B)(ii) and (iii) and 1915A(b)(1) and

(2) . Plaintiff will be given leave to file a second amended complaint.

      An appropriate Order will be entered .




                                             5
